B. F. SAFFOLD, J.
— The appellants were indicted and convicted for grand larceny in stealing one bale of cotton, the property of John F. Burns. The following facts are proved: Cressey, the wife of Ben Randle, was given the use of three or five acres of land for cultivation, by H. W. Randle, the agent of Mrs. Perry. It was planted in' cotton, and after the crop matured, the product was gathered and deposited in a room of her house. Afterwards this cotton was ginned and packed into one bale. There was another bale of cotton with it at the gin-house, but it is not satisfactorily shown how, precisely, it came there. It may be conceded to have belonged to Mr. Burns. The defendants took one of the two bales, and carried, it to Selma, claiming it as the property of Cressey. Burns also claimed it under a written contract with the defendant Ben Randle. This contract related alone to the renting and cultivation of another and different tract of land of thirty acres, and is a subletting by Randle to Burns of the land which he had rented from H. W. Randle, as agent for Mrs. Perry. It is manifest that the defendants intended to take only what they supposed to belong to Cressey, when they carried off the bale of cotton. The second and third charges .asked by the defendants ought to have .been given.
The first charge asked was properly refused. If the contracts made between agricultural laborers and their employers, by which they share in the products of the farming and the expenses of conducting it, are to be considered as the formation of partnerships, carrying with them the attendant liabilities and responsibilities, such contracts would immediately cease. A contract is not a partnership inter sese, unless it is intended to be so. Of course, this intention is determinable from the writing, when the contract is written, or from its *16terms, when parol, according to circumstances. It is not a • partnership, as to third persons, unless the terms of the agreement, under the circumstances, are well calculated to produce that conviction on third persons. No one can be imposed on by such agricultural agreements. They are well understood to merely provide a means of compensation to the laborers. Moore v. Smith, 19 Ala. 774.
The judgment is reversed, and the cause is remanded.